Continuation of 12: The request for reconsideration has been considered but does not place the application in condition for allowance because: the proposed amendments raise new issues.

101 rejection: 
The Applicant reiterates the 101 arguments from the previous answer that were addressed in the last rejection. The Applicant disagrees with Examiner’s finding in the prong one step 2A analysis of the claim limitations as directed to commercial and legal interactions subgrouping of certain methods of organizing human activity. As stated in the final rejection, the cited limitations (including at least “registering, … commercial entity parameter information …”, “selecting, …, one or more commercial entities …”, “inputting, …, consumer payment information”, “saving … the consumer payment information …”, “correlating …, by joining the consumer payment information with the commercial entity parameter information …”, “updating, …, the consumer payment information …” are associated with financial payment information processing which are clearly encompassed by the commercial and legal interactions subgrouping (see MPEP 2106.04(a)(2)(II)(B)) because financial payment information processing is integral component of legal settlement (see MPEP 2106.04(a)(2)(II)(B), in particular, case precedent associated with hedging, mitigating settlement risk, and business relations).
Applicant next argues that an amendment associated with a correlation identifier integrates the abstract idea into a practical application. At initial analysis, the Examiner fails to see, under BRI, how the correlation identifier would integrate the abstract idea into a practical application by improving the technology associated with updating the consumer payment information. The Applicant seems to describe a business process improvement (see MPEP 2106.04(a)(2)(II)(B) not a technology improvement in relation to the correlation identifier (¶ [0054] of the specification as filed) and the claim as a whole.
As such, the amendments are likely insufficient to overcome the 101 rejection.
As per signal per se rejection of claims 14-20, the amendments would overcome the rejection if filed as is with an RCE.

103 rejection: 
The Applicant disagrees with the 103 rejection. The Applicant essentially argues that the references provided in the final rejection do not teach the substantive amendments associated with the “correlation identifier”. The amendments raise new issues that necessitate an updated search and reconsideration of the claims that is not addressable by the AFCP program.

/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692